Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/994,162 filed on 31 May 2018. The response filed 10 December 2020 amends claims 1, 9-15, and 17, cancels claims 8, 16, and 24, and presents arguments is hereby acknowledged. 	Claims 1-7, 9-15, and 17-23 are presented for examination.

Response to Arguments
The response filed 10 December 2020 addresses the Claim objections made on the 18 September 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding “the media” of claims 10-16, Applicant amends the claims to recite “the one or more non-transitory computer readable media” in the preamble. This amendment is found persuasive. Thus, all of the Claim objections are hereby withdrawn.

Independent Claims 1, 9, and 17
On pages 10-14 of the response filed 10 December 2020, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 September 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 10-14, Applicant argues that the Wiesmaier/McClory/Madani system fails to teach or suggest “determining, by a computing node in a virtual computer cluster, a total number of messages in a set of messages that are processed by the computing node in the virtual computer cluster during a time interval, wherein the virtual computer cluster is deployed with a cloud computing service, wherein the virtual computer cluster includes the computing node and one or more other computing nodes at an end time of the time interval” and “wherein the set of messages comprises streaming messages transmitted between a multitenant computing system and an external system.” Applicant argues that Wiesmaier discloses A CloudWatch alarm is triggered or a message is received by AWS IoT. Applicant argues that Wiesmaier fails to teach or suggest  	Examiner respectfully agrees and finds this argument persuasive. Neither Wiesmaier, McClory, nor Madani of the Wiesmaier/McClory/Madani system discloses “wherein the set of messages comprises streaming messages transmitted between a multitenant computing system and an external system.” Therefore, Examiner finds this argument persuasive. 


Dependent Claims 2-7, 10-15, and 18-23
On pages 14-15 of the response filed 10 December 2020, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 September 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 12-14, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0205173 A1 to Gupta et al and US PGPUB 2018/0196867 A1 to Wiesmaier et al.
Regarding Claim 1, Gupta discloses a computer-implemented method, comprising:  	determining, by a computing node in a virtual computer cluster, a total number of messages in a set of messages that are processed by the computing node in the virtual (FIG. 1A, 0010, 0032, 0037, 0043, and 0060 provides for determining, by a YARN dynamic resource pool 130 comprising CPU VCores in a Hadoop cluster, a sample streaming workload, i.e. a total number of messages in a set of messages, that are processed by the YARN resource pool in the Hadoop cluster during a period), wherein the virtual computer cluster is deployed with a cloud computing service (0016 and 0026 provides for wherein the Hadoop cluster is deployed with YARN services), wherein the virtual computer cluster includes the computing node and one or more other computing nodes at an end time of the time interval (FIG. 1A, 0036-0038, and 0043 provides for wherein the Hadoop cluster includes a YARN dynamic resource pool and other service pools at an end time of the period);  	wherein the set of messages comprises streaming messages transmitted between a multitenant computing system and an external system (FIG. 1A, 0010, and 0087 provides for wherein the workload comprises streaming workload transmitted between tenants A-C and a client server system); wherein the multitenant computing system includes the virtual computer cluster (0003 and 0026 provide for a multi-tenant environment in a Hadoop cluster); and 	determining, by the computing node, whether the total number of messages in the set of messages processed by the computing node is no less than a maximum per-interval message number threshold (0037, 0043-0044, and 0060 provides for machine learning, by a YARN resource pool 130, whether the sample streamlining workload processed by the YARN resource pool 130 is greater than the maximum CPU VCores guarantee); and(0054 provides for machine learning is used to modify the workload profile, and thus an additional virtual core is used to process future workloads). 	Gupta doesn’t explicitly disclose in response to determining that the total number of messages is no less than a maximum per-interval message number threshold, starting an additional computing node, by the cloud computing service, in the virtual computer cluster after the time interval. 	Weismaier, in a similar field of endeavor, discloses in response to determining that a total number of messages is no less than a maximum per-interval message number threshold (FIG. 4c, 0376, 0380, 0451-0453, and 0483 provides for determining, by the provisioned resource, whether the number of tasks in a workflow processed by the provisioned resource is greater than or equal to, i.e. no less than, a maximal value of 1000 tasks per workflow, i.e. maximum per-interval message number threshold), starting an additional computing node, by a cloud computing service, in a virtual computer cluster after a time interval (FIG. 4c, 0284-0285, 0303-0304, and 0383 provides for in response to determining that the number of tasks exceed the maximal value of tasks per workflow, start/add new instances, by the AWS, in the cluster). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Weismaier for implementing auto-scaling policies based on tasks in a workflow. The auto-scaling policies of Weismaier, when implemented with the multi-tenant resource management of the Gupta system, will allow one of ordinary skill in the art to auto-scale a cluster 
Regarding Claim 2, the Gupta/Weismaier system discloses the method as recited in Claim 1, further comprising:  	determining whether the total number of messages in the set of messages processed by the computing node is less than a minimum per-interval message number threshold (Weismaier, 0284, 0302, 0335, 0343, 0376, 0380 provides for determining whether the number of tasks in a workflow processed by the provisioned resource is less than a minimum size, i.e. minimum per-interval message number threshold); and  	in response to determining that the total number of messages in the set of messages processed by the computing node is less than a minimum per-interval message number threshold (Weismaier, 0284, 0302, 0335, 0343, 0376, 0380 provides for determining whether the number of tasks in a workflow processed by the provisioned resource is less than a minimum size, i.e. minimum per-interval message number threshold), determining whether, after the time interval (Gupta, 0054 provides for machine learning is used to modify the workload profile, and thus an additional virtual core is used to process future workloads), the computing node is to be torn down and removed from the virtual computer cluster (Weismaier, 0284 provides for determining whether the provisioned resource/instance is removed from a cluster). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Weismaier for implementing auto-scaling policies based on tasks in a workflow. The auto-scaling policies of Weismaier, when implemented with the multi-tenant resource management of the Gupta system, will allow one of ordinary skill in the art to auto-scale a cluster resource based on an increased workloads. One of ordinary skill in the art would be motivated to utilize the auto-scaling policies of Weismaier with the multi-tenant resource management of the Gupta system in order to automatically scale a network based on exceeding a specific threshold limit. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the auto-scaling policies of Weismaier with the multi-tenant resource management of the Gupta system for the desirable purpose of automatically deploying more or less nodes based on AWS service limits being exceeded during a specific interval.
Regarding Claim 4, the Gupta/Weismaier system discloses the method as recited in Claim 1, further comprising:  	determining whether the virtual computer cluster comprises only a minimum number of computing nodes (Weismaier, 0284 and 0451 provides for determining whether the cluster comprises a minimum size of provisioned resources/instances) after the time interval (Gupta, 0054 provides for machine learning is used to modify the workload profile, and thus an additional virtual core is used to process future workloads). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Weismaier for implementing auto-scaling policies based on tasks in a workflow. The auto-scaling policies of Weismaier, when implemented with the multi-tenant resource management of the Gupta system, will allow one of ordinary skill in the art to auto-scale a cluster resource based on an increased workloads. One of ordinary skill in the art would be motivated to utilize the auto-scaling policies of Weismaier with the multi-tenant resource management of the Gupta system in order to automatically scale a network based on exceeding a specific threshold limit. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the auto-scaling policies of Weismaier with the multi-tenant resource management of the Gupta system for the desirable purpose of automatically deploying more or less nodes based on AWS service limits being exceeded during a specific interval.
Regarding Claim 5, the Gupta/Weismaier system discloses the method as recited in Claim 1, further comprising: in response to determining that the total number of messages is less than a maximum per-interval message number threshold (Weismaier, FIG. 4c, 0376, 0380, 0451-0453, and 0483 provides for determining whether the number of tasks in a workflow processed by the provisioned resource is less than a maximal value of 1000 tasks per workflow, i.e. maximum per-interval message number threshold), processing one or more subsequent messages after the (Gupta, 0054 provides for machine learning is used to modify the workload profile, and thus an additional virtual core is used to process future workloads) without causing the cloud computing service to start an additional computing node in the virtual computer cluster (Weismaier, FIG. 4c, 0284-0285, 0303-0304, and 0383 provides for processing tasks/messages without starting/adding new instances by the AWS, in the cluster) after the time interval (Gupta, 0054 provides for machine learning is used to modify the workload profile, and thus an additional virtual core is used to process future workloads)
Regarding Claim 6, the Gupta/Weismaier system discloses the method as recited in Claim 1, wherein the multitenant computing system interacts with the external computing system through the virtual computer cluster (Gupta, FIG. 1A, 0032-0033, and 0087 provides for wherein the tenants A-C interacts with the client server system/external system through the Hadoop cluster), wherein the set of messages is made up of one or more of: messages from the multitenant computing system (Gupta, 0044 provides for the workload from a tenant to the Hadoop cluster), messages from the external computing system, messages to the multitenant computing system, or messages to the external computing system.
Regarding Claim 9, similar rejection where the method of claim 1 teaches the one or more non-transitory computer readable media of claim 9.
Regarding Claim 10, similar rejection where the method of claim 2 teaches the one or more non-transitory computer readable media of claim 10.
Regarding Claim 12, similar rejection where the method of claim 4 teaches the one or more non-transitory computer readable media of claim 12.
Regarding Claim 13, similar rejection where the method of claim 5 teaches the one or more non-transitory computer readable media of claim 13.
Regarding Claim 14, similar rejection where the method of claim 6 teaches the one or more non-transitory computer readable media of claim 14.
Regarding Claim 17, similar rejection where the method of claim 1 teaches the system of claim 17.
Regarding Claim 18
Regarding Claim 20, similar rejection where the method of claim 4 teaches the system of claim 20.
Regarding Claim 21, similar rejection where the method of claim 5 teaches the system of claim 21.
Regarding Claim 22, similar rejection where the method of claim 6 teaches the system of claim 22.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Gupta/Weismaier system as applied to claims 1, 9, and 17 above, and further in view of US PGPUB 2018/0324204 A1 to McClory et al.
Regarding Claim 3, the Gupta/Weismaier system discloses the method as recited in Claim 1. 	The Gupta/Weismaier system doesn’t explicitly disclose determining whether the computing node represents a master node after the time interval. 	McClory, in a similar field of endeavor, discloses determining whether the computing node represents a master node after the time interval (0061-0063 and 0107 provides for master cluster node). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McClory for utilizing a master cluster node to manage slave cluster nodes. The master cluster node of McClory, when implemented with the multi-tenant resource management of the Gupta/Weismaier system, will allow one of ordinary skill in the art to configure an application to initiate, monitor, and maintain slave cluster nodes. One of ordinary skill in 
Regarding Claim 11, similar rejection where the method of claim 3 teaches the one or more non-transitory computer readable media of claim 11.
Regarding Claim 19, similar rejection where the method of claim 3 teaches the system of claim 19.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the Gupta/Weismaier system as applied to claims 6, 14, and 22 above, and further in view of US Patent 9,710,859 B1 to Theimer et al.
Regarding Claim 7, the Gupta/Weismaier system discloses the method as recited in Claim 6, wherein the set of messages pertains to a plurality of organizations hosted in the multitenant computing system (Gupta, FIG. 1A, tenant A 110-1, tenant B 110-2, and tenant C 110-n). 	The Gupta/Weismaier system doesn’t explicitly disclose wherein each message in the set of messages is tagged with a unique organization identifier among a plurality of unique organization identifiers, and wherein each unique organization identifier (col. 1 lines 15-32 and col. 2 line 43 - col. 43 line 5 provides for the entity id uniquely identifies the entity/company from a plurality of entities, such as companies and organizations), and wherein each unique organization identifier uniquely identifies a respective organization in the plurality of organizations (col. 1 lines 15-32 and col. 2 line 43 - col. 43 line 5 provides for the entity id uniquely identifies the entity/company from a plurality of entities, such as companies and organizations). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Theimer for labeling the entities associated with data flows. The entity labels of Theimer, when implemented with the multi-tenant resource management of the Gupta/Weismaier system, will allow one of ordinary skill in the art to measure performances of virtual machines owned by a specific entity. One of ordinary skill in the art would be motivated to utilize the entity labels of Theimer with the multi-tenant resource management of the Gupta/Weismaier system in order to measure the resources used for a quantity of virtual machines as it pertains to a company or organization. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the entity labels of Theimer with the multi-tenant resource management of the Gupta/Weismaier system for the desirable purpose 
Regarding Claim 15, similar rejection where the method of claim 7 teaches the one or more non-transitory computer readable media of claim 15.
Regarding Claim 23, similar rejection where the method of claim 7 teaches the system of claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0138939 A1 to Devaraju et al discloses a streaming application that runs analytics.
US Patent 10,782,990 B1 to Suarez et al discloses scaling down a cluster to correspond with errors. 
US PGPUB 2019/0042286 A1 to Bailey et al discloses an analytic model execution engine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.D.G/Examiner, Art Unit 2459   

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459